In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-3350
AARON MCCOY,
                                                                Plaintiff,

                                 v.

IBERDROLA RENEWABLES, INC., and STREATOR-CAYUGA RIDGE
WIND POWER, LLC,
                         Defendants, Third-Party Plaintiffs,
and

GAMESA TECHNOLOGY CORPORATION, INC., and GAMESA WIND
US, LLC,
         Defendants, Third-Party Plaintiffs, Counter Defendants-
                                                      Appellees,

                                 v.

OUTLAND RENEWABLE ENERGY, LLC, n/k/a RENOVO
RENEWABLE ENERGY, LLC, and OUTLAND ENERGY SERVICES,
LLC, n/k/a NORTHWIND HOLDINGS, LLC, f/k/a OUTLAND
RENEWABLE ENERGY FIELD SERVICES, LLC,
         Third-Party Defendants, Counter Plaintiffs-Appellants.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
2                                                        No. 13-3350

            No. 11-CV-00592—Charles P. Kocoras, Judge.
                    ____________________

    SUBMITTED AUGUST 28, 2014— DECIDED OCTOBER 7, 2014
                 ____________________

    Before BAUER, ROVNER, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. We previously affirmed the
judgment of the district court dismissing the third-party
counterclaims of the Outland entities. 760 F.3d 674 (7th Cir.
2014). After we issued the opinion, the Outland appellants
filed a petition for rehearing by the panel. The Gamesa ap-
pellees filed a motion for sanctions under Federal Rule of
Appellate Procedure 38. For the reasons explained below, we
deny the petition for rehearing and grant the motion for
sanctions. We presume a reader’s familiarity with our opin-
ion on the merits.
I. Petition for Rehearing
    The petition for rehearing argues that the court misinter-
preted Illinois law in affirming the district court’s rejection of
Outland’s proposed counterclaim for tortious interference
with prospective economic advantage. Contrary to the peti-
tion, the court did not hold that the tort required allegation
and proof of direct communication between the defendant
and the third party. The court said that actions had to be di-
rected to the relevant third party, which is consistent with
the cited cases, F:A J Kikson v. Underwriters Laboratories, Inc.,
492 F.3d 794, 800 (7th Cir. 2007), and Galinski v. Kessler,
480 N.E.2d 1176, 1180 (Ill. App. 1985), and not inconsistent
with the case cited in the petition for rehearing, Schuler v.
Abbott Laboratories, 639 N.E.2d 144, 147 (Ill. App. 1993) (re-
No. 13-3350                                                    3

jecting requirement of direct contact with third party); cf.
Grund v. Donegan, 700 N.E.2d 157, 161 (Ill. App. 1998) (af-
firming dismissal of claim where defendant was not alleged
to have directed communications directly or indirectly to-
ward the third party).
    The petition for rehearing also asserts that the court’s
opinion failed to address Outland’s attempt to revive an in-
demnification claim against Gamesa for the fines that Out-
land paid to the federal Occupational Safety and Health
Administration (OSHA) based on the injuries to Mr. McCoy,
whose accident was the original basis for this lawsuit. Out-
land’s counsel conceded at oral argument that the factual
foundation for its argument, the settlement agreement, was
not part of the record on appeal, and counsel did not know if
the agreement was even in the district court record. That is
ample reason to reject the argument, but in any event we
agree with the district court that the proposed claim for in-
demnification of the OSHA fines imposed for the McCoy ac-
cident did not fall within the category of “commercial coun-
terclaims” that the parties agreed to exclude from their set-
tlement regarding the McCoy accident.
II. Sanctions Under Rule 38
    Federal Rule of Appellate Procedure 38 authorizes a
United States Court of Appeals to award damages and single
or double costs to an appellee where an appeal is frivolous.
Rule 38 has both a compensatory purpose and a deterrent
purpose. Harris N.A. v. Hershey, 711 F.3d 794, 801 (7th Cir.
2013); Ruderer v. Fines, 614 F.2d 1128, 1132 (7th Cir. 1980); see
also Burlington Northern R.R. Co. v. Woods, 480 U.S. 1, 7
(1987). Appellee Gamesa has filed a timely motion in this
case, and Outland has responded in detail.
4                                                   No. 13-3350

    This appeal presented a startling spectacle. Appellant
Outland based its appeal principally on the theory that Out-
land itself had improperly invoked federal subject matter
jurisdiction over its third-party counterclaims. We urge par-
ties to point out jurisdictional defects at any time, of course,
but the arguments here were extraordinary.
    Outland argued that its own federal antitrust counter-
claims were so weak that they were not even sufficient to
raise federal question subject matter jurisdiction under 28
U.S.C. § 1331. We have held that when a federal claim is “ut-
terly frivolous,” it may not support subject matter jurisdic-
tion, e.g., Crowley Cutlery Co. v. United States, 849 F.2d 273,
276–78 (7th Cir. 1988), though there is reason to question
whether it is worth distinguishing so finely among degrees
of substantive weakness. See, e.g., Carr v. Tillery, 591 F.3d
909, 916–18 (7th Cir. 2010). We rejected Outland’s argument
on appeal, but if we had accepted it, we would have deter-
mined in effect that Outland had violated Federal Rule of
Civil Procedure 11 by asserting and pursuing those antitrust
counterclaims.
    Outland then raised the stakes by arguing on appeal that
its state law counterclaims, for which it had invoked sup-
plemental jurisdiction under 28 U.S.C. § 1367(a), were not
part of the “same case or controversy” as its federal antitrust
counterclaims, which would have been needed to keep the
state counterclaims in the same case. Finally, Outland topped
off its performance by arguing, for the first time on appeal,
that the district court abused its discretion under § 1367(c)
by failing to consider whether it should exercise supple-
mental jurisdiction.
No. 13-3350                                                    5

    In effect, Outland’s appellate arguments confessed to its
having violated Federal Rule of Civil Procedure 11 not only
by asserting and pursuing its federal antitrust counterclaims,
but also by choosing to combine its state law counterclaims
with the federal antitrust counterclaims. Then Outland tried
to obtain reversal by arguing a new non-jurisdictional is-
sue—the exercise of discretion under § 1367(c). See City of
Chicago v. International College of Surgeons, 522 U.S. 156, 172
(1997) (pendent or supplemental jurisdiction “is a doctrine of
discretion, not of plaintiff’s right”); Mayor of Philadelphia v.
Educational Equality League, 415 U.S. 605, 627 (1974) (discre-
tionary doctrine of pendent jurisdiction, the forerunner of
§ 1367(c), was not “something akin to subject matter jurisdic-
tion that may be raised sua sponte at any stage”); Myers v.
County of Lake, 30 F.3d 847, 850 (7th Cir. 1994) (“This division
between the requisites of judicial competence in § 1367(a)
and the criteria for the exercise of discretion in § 1367(c) also
marks, we believe, the division between matters the court
must examine on its own and those that depend on an asser-
tion of error by the litigants.”). That issue had been waived
by Outland’s failure to raise it before the district court.
    We do not lightly impose sanctions under Rule 38. The
daily fare of this court’s work consists of reasonable disa-
greements about how the law should apply in particular
cases, and this court’s doors are open to consider those disa-
greements brought to us in good faith. Harris, N.A. v. Her-
shey, 711 F.3d at 801; Kile v. Comm’r of Internal Revenue, 739
F.2d 265, 269 (7th Cir. 1984). But an appeal can be frivolous
when the result is obvious or when the appellant’s argument
is wholly without merit. Harris, N.A., 711 F.3d at 802 (collect-
ing cases). Even when an appeal is frivolous, Rule 38 sanc-
tions are not mandatory but are left to the sound discretion
6                                                   No. 13-3350

of the court, keeping in mind both the compensatory and de-
terrent purposes of the rule, as well as the need not to dis-
courage litigation of reasonable disagreements. See Burling-
ton Northern, 480 U.S. at 4.
    We find that this appeal was frivolous because of the con-
tradictions between Outland’s own actions and the jurisdic-
tional arguments it advanced in this court. Having chosen to
submit all of its counterclaims to the federal court in Illinois
and lost, and after imposing substantial litigation costs on
Gamesa, Outland’s appeal was a desperate attempt to start
all over again by attacking its own claims and procedural
maneuvers as baseless. Outland could have prevailed on its
jurisdictional arguments on appeal only by showing that it
had violated Rule 11 in the district court. Under these cir-
cumstances, Rule 38 sanctions are appropriate both to com-
pensate Gamesa for having to oppose these extraordinary
tactics and to deter similar shenanigans in the future.
    In opposing Gamesa’s motion for sanctions, Outland has
repeated its jurisdictional arguments on appeal, but without
confronting the inherent contradictions between its positions
in the district court and in this court. In addition, Outland
has repeated its arguments on the merits of its proposed
state law counterclaims. Though we rejected those argu-
ments on the merits, we do not believe those arguments
were frivolous. That does not save the entire appeal from be-
ing frivolous, however, where the principal arguments were
the frivolous jurisdictional ones aimed at Outland’s own
claims and actions. We are adjusting the amount of the sanc-
tions to account for the fact that Outland’s secondary argu-
No. 13-3350                                                           7

ments, those on the merits of its counterclaims, were not
frivolous. 1
    Outland argues further that its counsel (and owner, Mr.
Melone) was not experienced with federal appellate litiga-
tion, that he read this court’s Practitioner’s Handbook, which
makes clear that “Lawyers have a professional obligation to
analyze subject-matter jurisdiction before judges need to
question the allegations.” Heinen v. Northrop Grumman Corp.,
671 F.3d 669, 670 (7th Cir. 2012). (The material is at pages 69–
70 of the 2014 edition of the Handbook.) It would be easier to
take this defense seriously if Outland had not raised its sup-
plemental jurisdiction argument in its Rule 59 motion in the
district court, attacking its own choice to combine the state-
law commercial counterclaims with its federal antitrust
counterclaims. And to the extent that counsel might have
come across the Practitioner’s Handbook in preparing an
earlier abortive appeal, that would not explain why counsel
chose to raise the supplemental jurisdiction theory but not
the federal question issue at that time.
    Missing from Outland’s opposition is any case law sup-
porting its extraordinary attack on its own claims and ac-
tions as frivolous or unwarranted. In other words, even if
Outland’s attempts to support its appellate objections to the
jurisdiction that it had invoked had any possible merit, those
objections would merely show that Outland had been wast-
ing the time of Gamesa and the district court all along. Un-

    1We do not intend to invite Rule 38 motions every time one or two
arguments in an appeal might arguably be deemed frivolous. The critical
point here is that the dominant thrust of Outland’s appeal was that Out-
land’s own counterclaims were frivolous and that it had no basis for
combining its federal and state law counterclaims.
8                                                     No. 13-3350

der these unusual circumstances, we conclude that Rule 38
sanctions are needed to compensate the appellee and to de-
ter similar maneuvers.
    Gamesa has requested sanctions in the amount of its at-
torney fees and expenses on appeal totaling more than
$68,000, in addition to the modest costs awarded routinely to
a prevailing party on appeal. The attorney fee request is
supported by an affidavit from Gamesa’s lead counsel and
detailed billing records. That evidence, which Outland has
not challenged, shows that Gamesa’s lawyers spent time rea-
sonably and billed their time with suitable “billing judg-
ment” at reasonable rates, and that their client paid those
fees. See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (noting
importance of “billing judgment” when evaluating attorney
fees); Assessment Technologies of WI, LLC v. WIREdata, Inc., 361
F.3d 434, 438 (7th Cir. 2004) (“The best evidence of the value
of the lawyer’s services is what the client agreed to pay
him.”); People Who Care v. Rockford Bd. of Education, 90 F.3d
1307, 1310 (7th Cir. 1996) (market basis for evaluating hourly
rates); Tomazzoli v. Sheedy, 804 F.2d 93, 96 (7th Cir. 1986) (bill-
ing judgment). Because Outland’s arguments on the merits
of its claims were not frivolous, however, we will reduce the
requested amount to $50,000. That amount is intended to
provide a roughly fair compensation for Outland’s efforts to
walk away from its invocation of federal jurisdiction in the
district court as well. Finally, we agree with Gamesa that it is
appropriate to impose the sanctions against both the Out-
land business entities and their owner and counsel, Thomas
Melone.
   Accordingly, Outland’s petition for rehearing is denied,
and appellees Gamesa Technology Corporation, Inc. and
No. 13-3350                                                  9

Gamesa Wind US, LLC are jointly entitled to recover the
sum of Fifty Thousand Dollars ($50,000.00) from Thomas
Melone, Outland Renewable Energy, LLC (now known as
Renovo Renewable Energy, LLC), Outland Energy Services,
LLC (now known as Northwind Holdings, LLC, and former-
ly known as Outland Renewable Energy Field Services,
LLC), which shall all be jointly and severally liable to appel-
lees for that sum.